DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 17 March 2022 has been received and made of record.  Claims 1-3, 11-13 have been amended.  Claims 9 and 19 have been canceled.  

Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument (Pages 11-12) stating the Greenberg fails to show sending the to-be-pushed information to the first mobile terminal, thereby causing the first mobile terminal to display the to-be-pushed information, receiving a screening instruction from the mobile terminal and screening the to-be-pushed information based on the screening instruction, the examiner respectfully disagrees. Greenberg shows a core system/server (Fig. 1, 105) that provides a submission portal (Fig. 1, 102) or interactive website to a user/user device. The user may interact with the website to provide user information/to-be-pushed information which is stored in the core system. ([0024]; [0040]) The core system provides/sends to the user device at a later time web-based forms with the previously entered user information/to-be-pushed information so that the user may update by selection which categories of the user information that they would like to share with a particular database operator. ([0044]; Fig. 2C; [0034]; [0097]) The user may enter selection of particular previously entered user information to include and not to include for a particular database operator. ([0083]; [0083]) The core system only .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 (and similarly claim 11) recites a method (system) for pushing information which is applied in a first mobile terminal the method comprising: sending the to-be-pushed information to the first mobile terminal, thereby causing the first mobile terminal to display the to-be-pushed information, receiving a screening instruction from the first mobile terminal, screening the to-be-pushed information based on the screening instruction, updating the to-be-pushed information based on the screening 
For clarity of the record the examiner would like to clarify how the other claimed steps in claim 1 are being interpreted as being performed by the first mobile terminal in regards to the details/support in the instant application specification.
determining and sending push feature information to a predetermined recipient ([0037]; i.e. The server acquires push feature information from a first mobile terminal. Therefore, the first mobile determines and sends the push feature information to the server.)
in response to receiving an acquisition instruction, sending to-be-pushed information to the predetermined recipient, ([0045]; [0047]; i.e. The server acquires to-be-pushed information by sending an updated information retrieval instruction/acquisition instruction to the first mobile terminal. Therefore, in response to receiving the updated information retrieval instruction, the first mobile terminal sends the to-be-pushed information to the server/recipient.) so that the predetermined recipient sends the to-be-pushed information to a second mobile terminal, and causes the second mobile terminal to display the to-be-pushed information ([0049]; i.e. The server/recipient sends the to-be-pushed information to a second mobile terminal and causes the second mobile terminal to display the to-be-pushed information.)

Claim 2 (and similarly claim 12) recites a method/system which is applied in a second mobile terminal, the method comprising: sending the to-be-pushed information to the first mobile terminal, 
For clarity of the record the examiner would like to clarify how the other claimed steps in claim 2 are being interpreted as being performed by the second mobile terminal in regards to the details/support in the instant application specification.
in response to receiving push information, displaying the push information on the second mobile terminal, ([0049]; i.e. The server/sender sends to-be-pushed information/push information to the second mobile terminal and causes the second mobile terminal to display the to-be-pushed information. Therefore, in response to receiving the to-be-pushed information/push information, the second mobile terminal displays the to-be-pushed information/push information.)
wherein the push information is obtained from the first mobile terminal by a sender of the push information ([0045]; [0047]; i.e. The server/sender acquires/obtains to-be-pushed information/push information from the first mobile terminal.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. Patent Publication 2017/0366489) in view of Greenberg (U.S. Patent Publication 2012/0066262).
Regarding claim 1, Crawford shows
A method for pushing information, which is applied in a first mobile terminal, (Fig. 1, 101; [0026]; i.e. user device) the method comprising: (Fig. 9; [0096]; i.e. Method performed by user device comprising processor, memory and instructions to perform the method.)
determining and sending push feature information (i.e. location of the user) to a predetermined recipient; (Fig. 1, 112; i.e. message system) ([0041]; [0057], lines 1-7; i.e. The message system receives the location of the user sent from the user device.)
in response to receiving an acquisition instruction, (i.e. updated location request from message system) sending to-be-pushed information (i.e. updated location) to the predetermined recipient, (i.e. message system) so that the predetermined recipient sends the to-be-pushed information to a second mobile terminal, (Fig. 1, 104; [0028]; i.e. user device of recipient) ([0057]) and causes the second mobile terminal to display the to-be-pushed information, ([0054]; [0058]) wherein the to-be-pushed information is information associated with the first mobile terminal, (i.e. updated location of the user device) ([0057]) and the first mobile terminal is associated with the second mobile terminal. (Fig. 7; [0038]; [0043], lines 1-12; i.e. The user device and the recipient device are associated because the recipient user device/phone number is on a recipient list of the user.)

sending the to-be-pushed information to the first mobile terminal, thereby causing the first mobile terminal to display the to-be-pushed information; 
receiving a screening instruction from the first mobile terminal; 
screening the to-be-pushed information based on the screening instruction; 
updating the to-be-pushed information based on the screening result; and 
sending the updated to-be-pushed information to the second mobile terminal.  
Greenberg shows
sending the to-be-pushed information (i.e. categories/user information) to the first mobile terminal, (i.e. user device accessing submission portal and Keil shows that a user device may be mobile device. ([0011], lines 15-33)) thereby causing the first mobile terminal to display the to-be-pushed information; (Fig. 2C; [0034]; [0097]; [0024]; [0093]; i.e. The user device is sent the web-based forms via a web site from the core system. The forms include desired categories and user information that is selectable to be shared. The information to be pushed may be updated at any time by the user.)
receiving a screening instruction (i.e. selection of information to include) from the first mobile terminal; ([0080]; [0083])
screening the to-be-pushed information based on the screening instruction; ([0061]; [0042], lines 8-12; i.e. The core system only sends the selected information to the designated recipients.)
updating the to-be-pushed information based on the screening result; and ([0061]; [0042]; i.e. A user may update information to be sent and exclude certain information.)
sending the updated to-be-pushed information to the second mobile terminal. (i.e. database operator device via feed portal) ([0062]; [0063])
Greenberg and Crawford are considered analogous art because they involve pushing user information to a recipient. Crawford shows location of a use to another user. Greenberg shows that such 

Regarding claim 11, this device claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. (U.S. Patent Publication 2019/0028288) in view of Greenberg (U.S. Patent Publication 2012/0066262).  
Regarding claim 2, Keil shows
A method for pushing information, which is applied in a second mobile terminal, (Fig. 1, 120/170; [0011]; i.e. mobile device of contact user) the method comprising: ([0011]; i.e. A method performed by a contact user mobile device comprising a processor, memory and instructions to perform the method.)
in response to receiving push information, (i.e. tracked user’s location data included in alert message from the server) displaying the push information on the second mobile terminal, ([0033]; [0027]) wherein the push information is information associated with a first mobile terminal, (Fig. 1, 120/110; [0011]; i.e. user device of tracked user) ([0019]) 
wherein the push information is obtained from the first mobile terminal by a sender (i.e. server) of the push information, ([0019]; i.e. The server requests/obtains the location data from the tracked and the first mobile terminal is associated with the second mobile terminal. ([0011]; i.e. The second mobile terminal is associated with the first mobile terminal because it is operated by an emergency contact associated with the user of the first mobile terminal.) 
However, Keil fails to show
sending the to-be-pushed information to the first mobile terminal, thereby causing the first mobile terminal to display the to-be-pushed information; 
receiving a screening instruction from the first mobile terminal; 
screening the to-be-pushed information based on the screening instruction; 
updating the to-be-pushed information based on the screening result; and 
sending the updated to-be-pushed information to the second mobile terminal.  
Greenberg shows
sending the to-be-pushed information (i.e. categories/user information) to the first mobile terminal, (i.e. user device accessing submission portal and Keil shows that a user device may be mobile device. ([0011], lines 15-33)) thereby causing the first mobile terminal to display the to-be-pushed information; (Fig. 2C; [0034]; [0097]; [0024]; [0093]; i.e. The user device is sent the web-based forms via a web site from the core system. The forms include desired categories and user information that is selectable to be shared. The information to be pushed may be updated at any time by the user.)
receiving a screening instruction (i.e. selection of information to include) from the first mobile terminal; ([0080]; [0083])
screening the to-be-pushed information based on the screening instruction; ([0061]; [0042], lines 8-12; i.e. The core system only sends the selected information to the designated recipients.)
updating the to-be-pushed information based on the screening result; and ([0061]; [0042]; i.e. A user may update information to be sent and exclude certain information.)
sending the updated to-be-pushed information to the second mobile terminal. (i.e. database operator device via feed portal) ([0062]; [0063])
Greenberg and Keil are considered analogous art because they involve pushing user information to a recipient. Keil shows sending alerts to a contact with information about the user. Greenberg shows that such information may be screened by the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil to incorporate the teachings of Greenberg wherein sending the to-be-pushed information to the first mobile terminal, thereby causing the first mobile terminal to display the to-be-pushed information, receiving a screening instruction from the first mobile terminal, screening the to-be-pushed information based on the screening instruction, updating the to-be-pushed information based on the screening result, and sending the updated to-be-pushed information to the second mobile terminal.  Doing so maintains the privacy of the user.

Regarding claim 3, Keil shows
A method for pushing information, comprising: (Fig. 1, 150; [0014]; Fig. 3; i.e. A method performed by a server comprising a processor, memory and instructions to perform the method.)
acquiring push feature information (i.e. user’s location information) from a first mobile terminal; (Fig. 1, 120/110; i.e. user’s mobile device) ([0030])
acquiring to-be-pushed information (i.e. information related to the location data) associated with the first mobile terminal based on the push feature information; and ([0031]; [0020]; [0024]; [0025])
sending the to-be-pushed information to a second mobile terminal, (Fig. 1, 120/170; i.e. mobile device of emergency contact associated with the user) thereby causing the second mobile terminal to display the to-be-pushed information, (i.e. the notification includes the information related to the wherein the second mobile terminal is associated with the first mobile terminal. ([0011]; i.e. The second mobile terminal is associated with the first mobile terminal because it is operated by an emergency contact associated with the user of the first mobile terminal.) 
However, Keil fails to show
sending the to-be-pushed information to the first mobile terminal, thereby causing the first mobile terminal to display the to-be-pushed information; 
receiving a screening instruction from the first mobile terminal; 
screening the to-be-pushed information based on the screening instruction; 
updating the to-be-pushed information based on the screening result; and 
sending the updated to-be-pushed information to the second mobile terminal.  
Greenberg shows
sending the to-be-pushed information (i.e. categories/user information) to the first mobile terminal, (i.e. user device accessing submission portal and Keil shows that a user device may be mobile device. ([0011], lines 15-33)) thereby causing the first mobile terminal to display the to-be-pushed information; (Fig. 2C; [0034]; [0097]; [0024]; [0093]; i.e. The user device is sent the web-based forms via a web site from the core system. The forms include desired categories and user information that is selectable to be shared. The information to be pushed may be updated at any time by the user.)
receiving a screening instruction (i.e. selection of information to include) from the first mobile terminal; ([0080]; [0083])
screening the to-be-pushed information based on the screening instruction; ([0061]; [0042], lines 8-12; i.e. The core system only sends the selected information to the designated recipients.)
updating the to-be-pushed information based on the screening result; and ([0061]; [0042]; i.e. A user may update information to be sent and exclude certain information.)
sending the updated to-be-pushed information to the second mobile terminal. (i.e. database operator device via feed portal) ([0062]; [0063])
Greenberg and Keil are considered analogous art because they involve pushing user information to a recipient. Keil shows sending alerts to a contact with information about the user. Greenberg shows that such information may be screened by the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil to incorporate the teachings of Greenberg wherein sending the to-be-pushed information to the first mobile terminal, thereby causing the first mobile terminal to display the to-be-pushed information, receiving a screening instruction from the first mobile terminal, screening the to-be-pushed information based on the screening instruction, updating the to-be-pushed information based on the screening result, and sending the updated to-be-pushed information to the second mobile terminal.  Doing so maintains the privacy of the user.

Regarding claim 4, Keil in view of Greenberg shows all of the features with respect to claim 3 as outlined above. Keil in view of Greenberg further shows
The method for pushing information according to claim 3, wherein the push feature information comprises one or more of (i) location information of the first mobile terminal, (Keil: [0030]) (ii) personal information (i.e. motion data) of a user of the first mobile terminal, and (Keil: [0022]) (iii) other feature information input by the user of the first mobile terminal.  

Regarding claim 5, Keil in view of Greenberg shows all of the features with respect to claim 3 as outlined above. Keil in view of Greenberg further shows
The method for pushing information according to claim 4, wherein the personal information of the user of the first mobile terminal comprises one or more of (i) an occupation of the user of the first mobile terminal. (ii) a company of the user of the first mobile terminal (iii) a motion state of the user of the first mobile terminal, and (Keil: [0022]) (iv) social information of the user of the first mobile terminal.  

Regarding claim 12, this device claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 13, this device claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 14, this device claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 15, this device claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keil in view of Greenberg in view of Gavrielides et al. (U.S. Patent Publication 2019/0034539), hereinafter Gavrielides.
Regarding claim 6, Keil in view of Greenberg shows all of the features with respect to claim 3 as outlined above. However, Keil in view of Greenberg fails to show
The method for pushing information according to claim 3, wherein acquiring the to-be-pushed information comprises: 
periodically searching for real-time news associated with the push feature information; and 
designating the real-time news as the to-be-pushed information.  

wherein acquiring the to-be-pushed information (i.e. customized news alerts) comprises: ([0005], lines 1-3)
periodically (i.e. frequency of data retrieval is specified) searching for real-time news associated with the push feature information; (i.e. contact information such as location) and ([0017]; [0019]; [0020], lines 1-3; [0023])
designating the real-time news as the to-be-pushed information. ([0025], lines 1-6; [0005], lines 1-3)
Gavrielides and Keil in view of Greenberg are considered analogous art because they involve alerts sent to a user based on location information of a user’s contact. Keil shows that real-time news may be accessed when generating an alert to send to the user. ([0025]) Gavrielides shows that the real-time news may be periodically retrieved based on the contact’s location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil in view of Greenberg to incorporate the teachings of Gavrielides wherein acquiring the to-be-pushed information comprises: periodically searching for real-time news associated with the push feature information and designating the real-time news as the to-be-pushed information. Doing so provides that the user may receive timely updates on news that may be affecting their contact.

 Regarding claim 16, this device claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keil in view of Greenberg in view of Williamson et al. (U.S. Patent Publication 2015/0120873), hereinafter Williamson.

The method for pushing information according to claim 3, wherein acquiring the to-be-pushed information comprises: 
sending an updated information retrieval instruction to the first mobile terminal, wherein the updated information retrieval instruction is configured to instruct the first mobile terminal to retrieve updated information associated with the push feature information in the first mobile terminal, and send the updated information to a server; 
receiving the updated information from the first mobile terminal; and 
designating the updated information as the to-be-pushed information.
Williamson shows
wherein acquiring the to-be-pushed information (i.e. location-information of a friend device) comprises: ([0107])
sending an updated information retrieval instruction (i.e. location update request) to the first mobile terminal, (i.e. friend device) wherein the updated information retrieval instruction is configured to instruct the first mobile terminal to retrieve updated information associated with the push feature information (i.e. old location information) in the first mobile terminal, and send the updated information to a server; (i.e. location information server) ([0108]; [0110])
receiving the updated information from the first mobile terminal; and ([0110], lines 15-19; i.e. The location information server receives the location update from the friend device.)
designating the updated information as the to-be-pushed information. ([0111])
Williamson and Keil in view of Greenberg are considered analogous art because they involve sharing location information of a contact to a user. Keil shows including the location data in an alert to the user. ([0027]) Williamson shows that the location information at the server may become stale after a 

Regarding claim 17, this device claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keil in view of Greenberg in view of Shaw (U.S. Patent Publication 2014/0162684), hereinafter Shaw.
Regarding claim 8, Keil in view of Greenberg shows all of the features with respect to claim 3 as outlined above. However, Keil in view of Greenberg fails to show
The method for pushing information according to claim 3, wherein sending the to-be-pushed information to the second mobile terminal comprises: 
receiving a confirmation push instruction from the first mobile terminal; and 
sending the to-be-pushed information to the second mobile terminal in response to the confirmation push instruction.  
Shaw
wherein sending the to-be-pushed information (i.e. subscriber location) to the second mobile terminal ([0027]; i.e. recipient subscriber terminal) comprises: ([0040])
receiving a confirmation push instruction from the first mobile terminal; and ([0044])
sending the to-be-pushed information to the second mobile terminal in response to the confirmation push instruction. ([0044])
Shaw and Keil in view of Greenberg are considered analogous art because they involve alerting contacts about a user’s location. Keil shows that the contacts may be sent location information. ([0027]) Shaw shows that the location information will only be sent if the user permits the transmission. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil in view of Greenberg to incorporate the teachings of Shaw wherein sending the to-be-pushed information to the second mobile terminal comprises: receiving a confirmation push instruction from the first mobile terminal and sending the to-be-pushed information to the second mobile terminal in response to the confirmation push instruction. Doing so maintains the privacy of the user.

Regarding claim 18, this device claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keil in view of Greenberg in view of Crawford.
Regarding claim 10, Keil in view of Greenberg shows all of the features with respect to claim 3 as outlined above. However, Keil in view of Greenberg fails to show
wherein the first mobile terminal and the second mobile terminal are determined according to a matching result of address books, communication records, or usage records of a chat tool of mobile terminals.  
Crawford shows
wherein the first mobile terminal (Fig. 1, 101; i.e. user device sending request for assistance) and the second mobile terminal (Fig. 1, 104; i.e. recipient user device) are determined according to a matching result of address books, ([0038]; i.e. list of recipients) communication records, or usage records of a chat tool of mobile terminals.  ([0042]; [0043]; i.e. The user device of the user requesting assistance and the user device of the recipient are matched according to matching the phone number of the user device requesting assistance to the address book/list of recipients associated with that phone number. The matching is then maintained by the message status system.) 
Crawford and Keil in view of Greenberg are considered analogous art because they involve sending alerts to a user’s contacts concerning the user. Keil shows that sending security notifications to a user’s emergency contacts. Crawford shows that the contacts and their devices may be determined using an address book. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keil in view of Greenberg to incorporate the teachings of Crawford wherein the first mobile terminal and the second mobile terminal are determined according to a matching result of address books, communication records, or usage records of a chat tool of mobile terminals. Doing so provides that the alerts are sent the appropriate recipient user devices.

Regarding claim 20, this device claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451